FILED
                              NOT FOR PUBLICATION                           NOV 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JACINTO JUAN CARHUAZ                              No. 07-74048
RODRIGUEZ,
                                                  Agency No. A099-340-903
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Jacinto Juan Carhuaz Rodriguez, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo questions of law and for substantial evidence factual findings.

Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008). We dismiss in part and

deny in part the petition for review.

      Carhuaz Rodriguez challenges the agency’s determination that he failed to

establish extraordinary circumstances excusing his untimely filed asylum

application on the basis of Dr. LoRé’s evidence and his own testimony. We lack

jurisdiction to review his contentions regarding the IJ’s analysis of Dr. LoRé’s

evidence because the agency’s finding was based on disputed facts regarding

Carhuaz Rodriguez’s mental condition, see 8 U.S.C. § 1158(a)(3); cf. Husyev, 528

F.3d at 1178-81 (exercising jurisdiction to consider one-year bar where facts were

undisputed), and because Carhuaz Rodriguez failed to raise his contentions

regarding confrontation and recall problems to the BIA, see Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004) (no jurisdiction over claims not presented

below). Further, Carhuaz Rodriguez’s testimony does not otherwise compel the

conclusion that he established extraordinary circumstances excusing his late filing.

See 8 C.F.R. § 1208.4(a)(5). Accordingly, we dismiss in part and deny in part as to

Carhuaz Rodriguez’s asylum claim.




                                          2                                    07-74048
      With respect to withholding of removal, the BIA denied relief in part

because Carhuaz Rodriguez failed to establish a likelihood of harm in the future.

Substantial evidence supports this determination. See Molina-Estrada v. INS, 293

F.3d 1089, 1095-96 (9th Cir. 2002). Accordingly, Carhuaz Rodriguez’s

withholding of removal claim fails.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                    07-74048